DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, and 7-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mehkri et al. (US 2018/0126475) in view of Howell (US 6142357), Swartz et al. (US 2015/0231825) and Fujisawa et al. (US 2009/0004381). 
Mehkri et al. discloses a method forming a pallet for a printed circuit board assembly (see abstract). The Mehkri et al. states the pallets are configured and designed to optimal solder flow (see abstract). The pallets are formed via 3D printing (see 0021) and include opening (see 0013). 
Mehkri et al. fails to teach providing a base in the form of an inorganic sheet; applying a fluid onto the base at selective locations where the pallet will be built up to three –dimensional form; depositing a polymer powder on the base at selective locations having the fluid; removing any excess amount of the polymer powder not adhered to the fluid and heating the pallet to fuse the polymer powder together with the base as required by claim 1. 
Howell discloses a process of forming a molded selective solder pallet (see abstract). Howell states the pallet includes a base formed of heat and solder resistant material such as Delmat (see col. 3 lines 12-22) which is a sheet stock formed of glass or chopped glass as a reinforcement. 
Swartz et al. discloses a process for forming a three-dimensional object using a flattened substrate. The process comprises providing s substrate such as (fiberglass, ceramics or polymers such as polyesters, see 0028); applying a fluid onto the base at selective locations, a powder is applied to the side where the fluid is deposited, excess powder is removed (powder not adhered to the liquid) (see 0072, 0166) and heating the powder together with the base (see 0082, Fig. 1A). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Mehkri et al. to include using the sheet stock descried in Howell in as the base material. One would have been motivated to do so since Mehkri et al. is silent as the base used to build the pallets where Howell discloses an 
It would have been further obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Mehkri et al. in view of Howell to include the 3D process disclosed by Swartz et al. One would have been motivated to do so since Mehkri et al. discloses the general use of 3D printing to form the pcb pallet where Swartz et al. discloses an operable 3D printing process for successfully building a three dimensional object on flat surfaces. 
Mehkri et al. modified by Howell and Swartz et al. discloses the use of water as the biding agent (see 0072 of Swartz). The prior art fails to teach the use of a monomer or oligomer as the agent as required by claim 1. 
Fujisawa et al. discloses the process of forming a three-dimensional object by binding a polymeric powder using a binding liquid (see abstract). A layer of powder is supplied and then droplets of binding liquid is applied to the powder layer and hardens once it contacts the polymerization initiator on the surface of the powder (see 0033). Fujisawa et al. states the binding agent is a monomer (see 0033).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Mehkri et al. modified by Howell and Swartz et al. to include the monomer as the binding agent as taught by Fujisawa et al. one would have been motivated to do so since both are directed to forming circuit boards using 3D printing and Fujisawa et al. discloses an alternative fluid used to coalesce the powder particles during the building of the circuit board. 
As to claim 2, the use of the sheet of Howell, (Delmat) can comprise epoxy with glass reinforcements or is a glassy mat. 

As to claim 8, Mehkri et al. states the pallet is formed of a suitable 3D printable material such as a high grade plastic (see 0038). Swartz et al. further teaches the powder material can be thermosetting or thermoplastic powder (see 0004). 
As to claim 9, Swartz et al. states the powder can be removed by vibration or vacuum (see 0072).
As to claim 10, Swartz et al. states the process can be repeated (see 0128). 
As to claim 11, the substrate can be heated in an oven (see 0069, 0083 of Swartz et al.).
As to claim 12, Mehkri et al. modified by Howell and Swartz et al. fail to disclose the claimed temperature. Swartz et al. states the powder is heated to above the melting point temperature of the thermoplastic powder (see 0138). The temperature is dependent upon the thermoplastic powder used. It would have been obvious to one having ordinary skill in the art to use the claimed temperatures depending upon the thermoplastic material used as the powder to build up the pallet features. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Cachet I Proctor whose telephone number is (571)272-0691.  The examiner can normally be reached on Monday-Friday 8-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CACHET I. Proctor/
Examiner
Art Unit 1715


/CACHET I PROCTOR/Primary Examiner, Art Unit 1715